Citation Nr: 0705309	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  06-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a bladder 
condition and twisted intestines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from October 1945 to October 
1949; from July 1953 to July 1956; and from October 1956 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
bladder condition and twisted intestines.  In November 2006, 
the veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  At the hearing, 
the veteran raised a Motion to Advance on the Docket.  In 
January 2007, the Board granted the veteran's motion.  

It is noted that additional evidence was submitted at the 
hearing, and the veteran waived RO jurisdiction over such. 


FINDINGS OF FACT

1.  In April 2004, the RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a bladder 
condition and twisted intestines.  The veteran was informed 
in writing of the adverse decision and his appellate rights 
in April 2004.  The veteran did not submit a NOD with the 
decision.  

2.  The documentation submitted since the April 2004 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  




CONCLUSIONS OF LAW

1.  The April 2004 RO decision which denied compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
bladder condition and twisted intestines is final.  38 
U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108 (West 2002); 38 
C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2006).

2.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a bladder 
condition and twisted intestines has not been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a bladder condition and twisted intestines, the 
Board observes that the RO issued VCAA notices to the veteran 
in April 2005 and May 2006 which informed him of the evidence 
needed to support his application to reopen a claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a bladder condition and 
twisted intestines and the assignment of an evaluation and 
effective date of an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The April 2005 VCAA notice was 
received prior to the August 2005 RO determination from which 
the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a hearing before the undersigned 
Acting Veterans Law Judge sitting at the RO.  The hearing 
transcript is of record.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006).  

II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the 
date of mailing of the notification of the initial review and 
determination of a veteran's claim and the subsequent filing 
of a timely substantive appeal, a rating determination is 
final and is not subject to revision upon the same factual 
basis except upon a finding of clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2006).  

A.  Prior RO Decision

In April 2004, the RO denied compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a bladder 
condition and twisted intestines upon its determination that 
the evidence of record "fails to establish that VA medical 
or educational services were the proximate cause of 
additional disability."  In April 2004, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a timely NOD which 
expressed his dissatisfaction with the April 2004 RO 
decision. 

The evidence considered by the RO in formulating its April 
2004 rating decision may be briefly summarized.  Clinical 
documentation from Blanchfield Army Community Hospital, Fort 
Campbell, Kentucky, dated in November 1985 indicates that the 
veteran was diagnosed with benign prostatic hypertrophy with 
bladder outlet obstruction.  He subsequently underwent a 
transurethral resection of the prostate (TURP).  

VA clinical documentation dated in October 2001 notes that 
the veteran complained of worsening obstructive voiding 
symptoms.  He was diagnosed with bladder outlet obstruction.  
On October 29, 2001, the veteran underwent TURP, cystoscopy, 
and a "TUR bladder neck contracture" incision.  A February 
2003 VA treatment entry notes that the veteran underwent 
cystoscopic evaluation.  The treating VA medical personnel 
reported that the veteran exhibited a "normal flexible 
cystoscopy with no evidence of a bladder neck contracture."  
VA clinical documentation dated in February 2003 reports that 
the veteran underwent a left inguinal hernia repair.  VA 
clinical documentation dated between October 2001 and June 
2003 reflects that the veteran complained of chronic urinary 
incontinence requiring the use of absorbent material.  

In his September 2003 claim for compensation under 38 
U.S.C.A. § 1151 (West 2002), the veteran advanced he 
initially experienced chronic urinary incontinence requiring 
the use of absorbent material after the 2001 surgical 
procedure and believed that his intestines had been twisted 
during the February 2003 left hernia repair surgery as he 
thereafter produced very small stools.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2006) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 2004 RO decision 
denying compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a bladder condition and twisted 
intestines consists of VA clinical documentation; the 
transcript of the November 2005 hearing before the 
undersigned Acting Veterans Law Judge sitting at the RO; and 
written statements from the veteran.  A June 2005 VA 
treatment record states that the veteran was "[status post] 
TUIP and TURP."  He was noted to have severe urinary 
incontinence which was refractory to medical management but 
would benefit from placement of an artificial urinary 
sphincter.  Unfortunately, the veteran was not a good 
surgical candidate and refused the procedure.  In his August 
2006 written statement, the accredited representative 
advances that "the TURP performed on 10-29-01 has left [the 
veteran] with the unanticipated residual disability of 
urinary incontinence requiring the use of adult diapers."  
At the November 2005 hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO, the veteran reiterated 
that he had initially manifested chronic urinary incontinence 
requiring the use of absorbent material after his October 
2001 TURP.  He testified that it was his belief that the 
October 2001 surgical procedure caused his current 
disability.  The accredited representative advanced that the 
chronic residuals of the October 2001 TURP were more severe 
than the veteran had been lead to believe by his surgeon.  

In reviewing the additional documentation submitted into the 
record since the April 2004 RO decision, the Board observes 
that it is cumulative in nature.  The additional clinical 
documentation reflects ongoing treatment of the veteran's 
chronic urinary incontinence and does not address the 
etiology of that disability  The veteran's testimony merely 
reiterates his prior contention that compensation under 38 
U.S.C.A. § 1151 (West 2002) was warranted as the residuals of 
the October 2001 TURP were more severe than he had expected.  
While the additional documentation is new, it is cumulative 
of the evidence previously of record and does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a bladder 
condition and twisted intestines.  


ORDER

The veteran's application to reopen his claim of entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for a bladder condition and twisted intestines is 
denied.  



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


